                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                         Case No. 18-cr-285(6) (JNE/TNL)

               Plaintiff,

 v.                                                             ORDER

 Hugo Morales-Garcia,

               Defendant.


 Allen A. Slaughter, Jr., Assistant United States Attorney, 300 South Fourth Street,
 Suite 600, Minneapolis, MN 55415 (for the Government); and

 Ian S. Birrell, Gaskins, Bennett & Birrell, LLP, 333 South Seventh Street, Suite 3000,
 Minneapolis, MN 55402 (for Defendant).


        This matter comes before the Court on Defendant Hugo Morales-Garcia’s Motion

to Exclude Time Under the Speedy Trial Act (ECF No. 167). Defendant has also filed a

Statement of Facts in Support of Exclusion of Time Under Speedy Trial Act (ECF No.

168).

        Defendant’s motion comes on the heels of the Court’s April 22, 2019 Order (ECF

No. 166), granting several motions for extensions of time filed by co-defendants in this

matter and continuing the pretrial motions hearing to August 15, 2019, among other things.

Consistent with the April 22, 2019 Order, Defendant requests that the period of time up

through August 15, 2019, be excluded from Speedy Trial computations in his case.

        Pursuant to 18 U.S.C. § 3161(h) and for the reasons stated in the Court’s April 22,

2019 Order, this Court finds that the ends of justice served by granting such a continuance
outweigh the best interests of the public and Defendant in a speedy trial and such

continuance is necessary to provide Defendant and his attorney reasonable time necessary

for effective preparation and to make efficient use of the parties’ resources.

       Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1. Defendant’s Motion to Exclude Time Under the Speedy Trial Act (ECF No. 167)

          is GRANTED.

       2. The period of time from April 11 through August 15, 2019, shall be excluded

          from Speedy Trial Act computations in this case. See United States v. Mallett,

          751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one

          defendant apply to all codefendants.” (quotation omitted)); United States v.

          Arrellano-Garcia, 471 F.3d 897, 900 (8th Cir. 2006) (same).

       3. The dates set forth in the Court’s April 22, 2019 Order (ECF No. 166)

          remain in full force and effect.



Date: April    30    , 2019                              s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota


                                                  United States v. Morales-Garcia
                                                  Case No. 18-cr-285(6) (JNE/TNL)
